Citation Nr: 1801545	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1993 and January 2005 to May 2006.  He also has service from March 2008 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and contends that his hypertension manifested within one year of his active duty service.  See April 2014 Substantive Appeal.  The Veteran reports that he began taking medication to treat hypertension in 2006.

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. 

Service treatment records from the Veteran's first and second periods of service do not contain a confirmed diagnosis of hypertension.  In a March 1993 enlistment examination, no abnormalities related to hypertension were noted.  Blood pressure was measured at 128/58.  In January 2005 screening for mobilization, the Veteran reported good health and no issues related to hypertension were noted.  The Veteran's blood pressure in a January 2006 service treatment record was recorded as 144/86.

Post-service medical records, including some VA medical records, reflect findings of essential hypertension and hypertension; however, nearly all blood pressure readings were less than 140/90.  The Veteran was given medication for blood pressure.  

It is not clear whether any of the Veteran's elevated readings were taken two or more times on at least three different days so as to be a confirmed diagnosis of hypertension pursuant to VA requirements.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, his blood pressure readings, as recorded at an April 2007 VA general medical examination were 130/80, 130/78, and 132/78.  These findings do not constitute hypertension for VA purposes. Id.  

An examination is needed to determine whether the Veteran has a confirmed diagnosis of hypertension and whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the nature and etiology of his claimed hypertension.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to address the following:

a) Does the Veteran currently have a confirmed diagnosis of hypertension?  If no, please address the findings of hypertension and high blood pressure readings found in the medical treatment records since the date of the claim, that is since December 2010.

b) If the Veteran has a confirmed diagnosis of hypertension since his claim was filed, is it as likely as not that such hypertension was incurred in or due to active service? 

c) If the Veteran has a confirmed diagnosis of hypertension, is it as likely as not that such hypertension manifested within a year of any of the Veteran's periods of active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




